Citation Nr: 0123659	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right lumbar region with injury to 
Muscle Group XX, currently assigned a 40 percent disability 
evaluation.  

2.  Entitlement to an increased (compensable) rating for 
residuals of wound of the right buttock.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.  

The veteran filed his original claim for compensation 
benefits in June 1953.  By a rating decision of August 1953, 
service connection was granted for shell fragment wound 
residuals of the right lumbar region with moderately severe 
injury to Muscle Group XX, assigned a 40 percent disability 
rating, and for mild residuals of wound of the right buttock, 
assigned a noncompensable disability evaluation, each 
effective from the day following the veteran's service 
separation.  The 1953 rating decision was confirmed by a 
rating action in February 1959.  This appeal arises from a 
determination by the Department of Veterans Affairs (VA) 
regional office (RO) in April 1999 continuing the assignment 
of the disability evaluations.  

The attention of the RO is directed to the written arguments 
by the representative, dated August 17, 2001, in which 
disagreement was expressed with the rating decision of 
February 2001, which granted service connection for post-
traumatic stress disorder and assigned it a 50 percent 
disability evaluation, granted entitlement to a total 
disability evaluation based on individual unemployability, 
and established basic eligibility to Dependents' Educational 
Assistance.  Satisfaction with those decisions was expressed.  
However, the representative argued in support of the 
veteran's entitlement to service connection for additional 
residuals of shell fragment wound of the back, especially 
neurological residuals, lumbar degenerative disc disease with 
spinal stenosis, entitlement to clothing allowance based on 
the need for a brace, and entitlement to special monthly 
compensation based on the loss of use of the right foot.  

The RO denied service connection for lumbar degenerative disc 
disease with spinal stenosis by a rating decision in November 
1999.  The evidence does not support a finding that the 
written arguments of August 2001 can be construed as a timely 
notice of disagreement with the RO's decision of November 
1999.  (See 38 C.F.R. §§ 20.201, 20.302(a)).  Consequently, 
additional adjudication and a statement of the case 
addressing that or any other claim is not required, and a 
remand is not necessary for this purpose.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  However, the statement may be 
considered to be a new claim for the benefits listed, or in 
the case of the claim for service connection for lumbar 
degenerative disc disease with spinal stenosis, as a request 
to reopen the claim that was previously denied.  The 
attention of the RO is directed to these matters for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.  

2.  The shell fragment wound of the right lumbar region with 
injury to Muscle Group XX with symptoms such as pain and easy 
fatigability, produces no more than moderately severe Muscle 
Group XX injury residuals.  

3.  The residuals of wound of the right buttock are 
essentially asymptomatic with well healed scarring which does 
not produce functional impairment, tenderness or discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the residuals of shell fragment wound of the 
right lumbar region with injury to Muscle Group XX, are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5320 (2000).  

2.  A compensable evaluation for residuals of wound of the 
right buttock is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.118, Diagnostic Code 7805 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has fully considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)].  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  

Here, the veteran was examined by the VA in February 1999.  
After private evidence was presented in November 1999, he was 
afforded another VA special spine examination in January 
2000.  By a letter to the veteran in May 2000, the RO clearly 
set forth the current status of the claim, including 
information pertaining to actions taken by the RO and 
responses from the veteran.  The veteran was provided a toll 
free telephone number and informed that if he had any 
questions he could speak to representatives of the VA.  In 
response to his expressed concern, he was reassured of an 
impartial review of the evidence regarding his claim.  In 
June 2000, the veteran received a response to a letter 
regarding the claim he had written to President Clinton and a 
letter from the RO which again contained specifics regarding 
the current status of his appeal, the evidence that had been 
considered, and the administrative actions that had been 
completed.  The veteran has at no time indicated that 
additional records are available that have not been 
considered or that additional action is necessary to fully 
develop his claim.  In these circumstances in which the 
veteran has been fully apprised of all actions taken on his 
claim and afforded opportunities to respond or submit new 
evidence and based on a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  In sum, the record reflects that the veteran has been 
afforded every administrative consideration with regard to 
his claim.  In light of the above, it is the judgment of the 
Board that no further assistance to the veteran is required 
in order to comply with the VA's duty to notify and to assist 
mandated by the VCAA and its implementing regulation.  

I.  Factual Background

The service medical records reflect that the veteran 
sustained a shell fragment wound of the back during combat in 
Korea in February 1951.  When he was evacuated for suturing 
of the wound of the trunk and removal of a foreign body there 
was a diagnosis of shrapnel missile wound lacerating the 
right lower back and buttocks with no artery or nerve 
involvement.  

When the veteran was evaluated in October 1952, it was noted 
that he had had persistent pain in the back which now 
included weakness of the leg.  Physical examination showed a 
well healed scar across the right side of the low back.  
There was some limitation of flexion.  The veteran stated 
that he had had pain prior to the wound, and the nature of a 
transitional segment at the lumbosacral junction was 
explained to him.  He was reassured, and it was indicated 
that no surgical treatment was indicated.  The report of the 
separation medical examination in June 1953 reflects that the 
spine and the musculoskeletal system, including the lower 
extremities were normal.  

The report of VA examination in August 1953 reflects that the 
veteran had been in the line of fire of a mortar blast and 
was hit in the back with shell fragments.  The veteran 
reported that he was initially unable to walk and that he was 
carried to the aid station.  Thereafter, he received a 
regular discharge from service in June 1953.  He stated that 
since the injury his back had felt numb at times.  On 
examination, his posture was good and his gait was normal.  
There was no limp.  There was a nine inch transverse scar in 
the right lower lumbar region, starting slightly to the left 
of the midline of the back and extending to the right mid-
axillary line.  It was irregular and wide in areas with many 
wide cross-scars, possibly some from sutures.  There was no 
tenderness in the area of the shell fragment penetration and 
surgery, or anywhere else in the back.  There was a moderate 
lumbar perivertebral muscular spasm.  Motion of the back was 
normal.  There was a minimal hyperesthesia in the right 
sacroiliac area.  The diagnosis was residual extensive 
scarring of the back due to shell fragment wounds, minimally 
symptomatic.  

In September 1998, the veteran informed the RO that his 
condition had worsened to the point that he was losing his 
balance and having great difficulty walking.  Later that 
month, he requested that his disability compensation be 
increased.  

In September 1998, J. Mike Banowetz, M.D., informed the 
veteran that there was evidence of severe spinal stenosis at 
L2-3, and mild to moderate stenosis at L1-2.  This was 
described as narrowing of the spinal canal at those levels 
which may be giving rise to his symptoms.  

In November 1998, W. Emery Reynolds, M.D., reported examining 
the veteran regarding his report of a weak right lower 
extremity.  It was noted that the veteran provided the 
information that he had had a long history of intermittent 
low back pain, that was particularly bad approximately a year 
earlier, and which had almost totally resolved since then.  
In conjunction with the onset of the severe pain a year 
earlier, the veteran had a diagnosis of diabetes and 
developed weakness of the dorsiflexors of the right foot.  
The veteran's condition had returned to the usual status of 
intermittent joint and back discomfort that varied from day 
to day.  He reported so much activity regarding his diabetes 
that his right foot symptoms were overshadowed to some 
degree.  Since then he had noticed that he would frequently 
drag his right toe on the ground and even stumble and fall on 
occasions.  An MRI scan and EMG in September showed evidence 
of degenerative disease and evidence of a peroneal neuropathy 
as well as some denervative changes in the L4 and L5 
distribution musculature.  On walking, he had no buttock, 
thigh or calf discomfort.  He had no specific problems with 
bending or lifting and he remained very active on a day to 
day basis.  Reportedly, he felt his best in the early morning 
and then to some degree lost his energy as the day 
progressed.  The physician indicated that the veteran did not 
have current significant complaints of pain.  There were 
impressions of right peroneal neuropathy with associated foot 
drop, multilevel degenerative disease with lumbar spinal 
stenosis, and no clear cut history of neurogenic claudication 
or evidence of mechanical nerve root irritation.  The 
physician commented that decompression of the peroneal nerve, 
particularly at this late date, would not make much sense nor 
would any treatment for his lumbar spinal stenosis as the 
veteran appeared to be essentially asymptomatic for it.  
Also, there was nothing on the MRI scan that was compelling 
towards doing some type of decompression of the L5 or S1 
root.  

On VA examination in February 1999, the veteran reported 
extreme pain in the lower lumbar region, which was aggravated 
by standing more than fifteen minutes to one hour, by sitting 
in one position for about fifteen minutes, by cold weather, 
and by lifting more than ten to fifteen pounds.  Reportedly, 
this was also aggravated by doing his regular job which was 
being a teacher.  It was noted that the veteran had been a 
teacher for more than thirty years, and that he had not been 
able to teach for five to six years.  He reported an 
inability to do ordinary physical activity, and described 
continuous giving way of the right foot resulting in falls, 
for which he wore a brace.  Examination revealed a scar of 
the wound and previous surgical extraction of the metallic 
fragment which was well healed and nontender.  There was no 
inflammation, infection, or keloid formation present.  The 
scar started just to the left of the midline and proceeded 
transversely to the right of the mid axillary line at the 
level of the iliac crest.  There was loss of muscle substance 
of the erector spinae which was also a residual of his 
previous injury.  Some fasciculations were noted, but 
sensation was intact.  Muscle atrophy above and below the 
scar and some spasms over the area of the previously 
mentioned scar were noted.  

Examination of the spine showed normal range of motion with 
flexion without problems.  The veteran was able to extend his 
spine without any problem.  Lateral flexion was normal, 
bilaterally.  There were no signs of infection, increased 
temperature, or erythema.  There were no other skin 
abnormalities other than what was mentioned in the 
description of the scars.  The veteran had a stooped gait.  
He had mild scoliosis and he was wearing a foot brace 
covering the bottom of the foot and going up to his knee.  He 
stated that if he did not wear the brace, he was prone to 
have multiple falls.  As a consequence, he did not remove it 
except for sleeping.  On examination of the left extremity, 
there was decrease in the deep tendon reflexes in the area, 
but sensation was preserved.  There was no foot drop, no 
muscle injury, no muscle atrophy and no fasciculations.  The 
impressions were: status post injury to the right lower 
lumbar area and right upper buttock, with status post 
extraction of multiple metallic fragments which resulted in 
muscle loss of the erector-spinae and a large transverse scar 
in the area; lumbar degenerative disc disease with spinal 
stenosis with pain causing moderate functional impairment; 
and peroneal neuropathy, right lower extremity, unrelated to 
the prior service connection injury or lumbar spine condition 
and most likely related to diabetes mellitus.  

The examiner further commented that included with the report 
were the results of an EMG and nerve conduction studies and 
the MRI which was done for the patient within the year.  The 
EMG performed in October 1998 showed evidence of severe 
peroneal neuropathy on the right as well as borderline 
slowing in the tibial conduction velocity on the right.  
Additionally, there were denervative changes in both L4 
denervative musculature proximally as well as at the L5 
level.  The result of the MRI which was performed in August 
1998 showed narrowing of the L1-L2, L2-L3, and L4-L5 disk.  
The L3-L4 and L5-S1 levels were relatively well maintained 
and hydrated.  At the level of L1-L2, there was a bulging 
disk associated with degenerative spurring over the adjacent 
vertebral plates.  This caused some anterior flattening of 
the fecal sac.  In conjunction with the degenerative facet 
changes, there was a moderate central spinal body which was 
preliminarily related to the presence of a large Schmorl's 
node.  There was a degenerative disk, central spinal stenosis 
at L2-L3, and moderate central spinal stenosis at L1-L2.  
There was a mild left paracentral posterior disk protrusion 
at L4-L5.  There appeared to be metal posterior to the lower 
lumbar spine which might be the result of the residual 
shrapnel.  

In November 1999, Paul Wright, M.D., reported that the 
veteran had been under his care since July 1998, at which 
time the veteran was evaluated for diabetes mellitus and foot 
drop.  Since that time, evaluation and review of records had 
shown that the veteran's foot drop is probably not related to 
his prior injury during service.  However, evaluation of the 
back musculature, back strength, and deeper facial planes 
revealed that externally there was a large scar extending 
from past the midline left to the lateral aspect of the right 
abdominal wall.  This was a very large, grossly deforming 
scar with significant muscle contraction and fibrous muscles 
below it.  There was obvious loss of deep muscle substance at 
some fascial planes.  Secondary to the loss of muscular 
strength on that side, the veteran had some mild spinal 
malalignment.  Isolation test of strength was impossible 
because it was a paired muscle around the spine.  However, 
the veteran's overall strength for back extension was 
definitely decreased, and there was definite limitation in 
the flexion of the back secondary to the adhesions and 
shortening of the muscle bundles on the right side.  

The physician opined that this was a natural consequence of 
the veteran's shrapnel injuries which he sustained during 
active duty service.  Although the veteran had not been seen 
by him at the time of the original injury, it was not felt 
that there was any evidence that there had been bone fracture 
associated with this.  However, there had obviously been 
sloughing of some soft parts that had been unreplaced in the 
inner muscular binding, and scarring was now evident in the 
veteran's post-wounded state.  It was unclear whether these 
current findings would directly affect any of the veteran's 
disability decisions, but the physician thought it was 
indicated that the VA should have an updated opinion on the 
effect of the original wound and its impact on the veteran's 
muscular development and current functional state.  

On spinal examination by the VA in January 2000, the examiner 
noted that the claims folder was reviewed.  The veteran 
reported a decrease in ambulation and weakness of both lower 
extremities since his last VA examination.  Reportedly, he 
was only able to ambulate 25 feet with an increasing amount 
of pain.  An X-ray of February 1999 was interpreted as 
showing a wound in the subcutaneous tissue along the 
posterior aspect of the back.  It did not involve any of the 
facet joints or the spinal column itself.  Reportedly, the 
veteran was able to stand for fifteen minutes, and had no 
problem sitting or lying down.  There was good bowel and 
bladder control.  There was no numbness.  There was decrease 
in temperature secondary to the confirmed diagnosis of 
diabetes mellitus Type II, which was of two years duration.  
Reportedly, he had muscle spasms on a regular basis.  

On physical examination, the veteran had a positive limp to 
the right lower extremity secondary to a positive foot drop.  
He had a slight kyphotic gait secondary to cane use.  The 
lumbosacral spine showed a 27.5 cm. surgical wound in the 
right paraspinal region.  The depth was muscle.  The scar 
started to the left of the midline and ran transversely to 
the right mid axillary line at the lower level of the iliac 
crest.  There was some muscle loss of the spinous process 
muscles and this was related to residuals from his previous 
injury.  The veteran had some mild to moderate tightness of 
the spinous process musculature.  There were no 
fasciculations demonstrated, whereas the previous VA examiner 
had noted them.  

Range of motion was 65 degrees flexion and 10 degrees 
extension.  Lateral bending and rotation was to 10 degrees, 
bilaterally.  There were 2+ deep tendon reflexes in all four 
extremities.  Straight leg raising was 60 degrees, 
bilaterally, with moderate to severe tightness of the 
hamstrings.  There was no cross over pain to the right or to 
the left.  Muscle strength was 5/5 in the upper extremities 
and in the lower extremities.  There was 4+/5 right upper 
thigh quadriceps with 3/5 dorsiflexion, and 2/5 plantar 
flexion.  There was slight atrophy of the right calf with 
measurement of 38 compared to 41 centimeters on the left.  
There was no decrease in proprioception, vibratory sensation, 
or pinprick sensation.  The veteran wore an AFO brace on his 
right lower extremity.  

The impressions were lumbosacral spine status post multiple 
shrapnel wounds with slight muscle loss, and lumbar 
degenerative disk disease with spinal stenosis, and pain 
causing moderate functional impairment; and peroneal 
neuropathy, right lower extremity, unrelated to prior 
service-connected injury/lumbar spine condition, most likely 
related to diabetes mellitus.  The examiner commented that it 
is not likely that the shell fragment wound the veteran 
sustained in Korea resulted in lumbar degenerative disk 
disease or spinal stenosis.  There was no evidence that the 
shrapnel injury involved the spine or spinal cord, and the 
shrapnel shown on X-rays was in the subcutaneous tissue.  


II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Evaluation of a service-connected disorder requires a review 
of the appellant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim for 
an increased rating, the primary concern is the current level 
of disability. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  

When evaluating a service-connected disability involving the 
musculoskeletal system, adequate consideration must be given 
to whether the rating addresses functional loss due to pain 
under 38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Section 4.40 provides that it is essential that any 
examination on which the ratings are based adequately portray 
any functional loss which may be due to pain, and the impact 
of the pain must be considered in making a rating 
determination.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  

Residuals of Lumbar Shell Fragment Wound

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. § 38 
C.F.R. § 4.56(d)(3).

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

The veteran's disability is currently evaluated under the 
rating code for injuries to muscle group XX involving the 
lumbar region.  The function of this muscle group is postural 
support of the body, and extension and lateral movements of 
the spine.  The muscles involved are the spinal muscles, 
which are the sacrospinalis, and include the erector spinae 
and its prolongations in the thoracic and cervical regions. A 
moderately severe injury is evaluated as 40 percent 
disabling.  The highest rating under the Code is provided for 
a severe injury and is evaluated as 60 percent disabling.  38 
C.F.R. § 4.73, Code 5320.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  38 
C.F.R. § 4.59.  

A review of the service medical records reveals that the 
veteran sustained shell fragment wounds to the low back and 
right buttock in Korea due to enemy fire in February 1951.  
The wounds were lacerating with no artery or nerve 
involvement.  Treatment consisted of suturing.  By October 
1952 the scars were well healed, but there was some 
limitation of flexion noted.  The affected areas were termed 
normal on the separation medical examination in June 1953.  

The veteran's initial VA examination following discharge from 
active service was completed in August 1953.  The history of 
his shell fragment wounds was noted. The veteran's gait and 
posture were normal by then, and there was no tenderness in 
the affected areas.  The diagnosis was residual extensive 
scarring of the back due to shell fragment wounds, minimally 
symptomatic.  

The current evidence includes private medical records and the 
reports of VA examinations.  On VA examination in February 
1999, the veteran reported extreme pain in the lower lumbar 
region, which was aggravated easily.  It was noted that he 
had been a teacher for more than thirty years, and that he 
had not been able to do this for the past five to six years.  
The veteran reported continuous giving way of his right foot.  
There was essentially normal range of motion of the spine.  
The affected areas were without evidence of infection, 
increased temperature or erythema.  There was no muscle 
atrophy and no fasciculations.  The veteran was status post 
injury to the right lower lumbar area and right upper 
buttock, with status post extraction of multiple metallic 
fragments which resulted in muscle loss of the erector-spinae 
and a large transverse scar in the area.  He also had lumbar 
degenerative disc disease with spinal stenosis with pain 
causing moderated functional impairment.  Peroneal neuropathy 
of the right lower extremity was deemed unrelated to service-
connected disability and most likely related to the 
nonservice-connected diabetes mellitus.  The examiner's 
conclusions were based on a review of the entire record, 
including the reports of EMG and nerve conduction studies and 
an MRI.  

In November 1999, the veteran's private physician concurred 
that the foot drop was not related to the service-connected 
injuries; that strength was decreased and that there was 
limited flexion due to the adhesions and shortening of the 
muscle bundles on the right side.  

The specific findings regarding the lumbar spine by VA's 
examiner in January 2000 were that much of the veteran's pain 
and functional loss were probably related to spinal stenosis.  
The RO has concluded that the spinal stenosis is not service-
connected.  The VA examiner who conducted the January 2000 
examination of the veteran had the benefit of being able to 
review all the veteran's medical records from the service 
incurrence of the original injury to the past.  The private 
examiners reports were not privy to this complete medical 
history.  Although the veteran reported a decrease in 
ambulation and weakness of both lower extremities since his 
last VA examination, the two year history of diabetes 
mellitus was considered a factor in this decline.  The 
veteran had some mild to moderate tightness of the spinous 
process musculature, but there were no fasciculations 
demonstrated as had previously been reported.  The examiner 
concluded that there was no more than slight muscle loss, and 
lumbar degenerative disk disease with spinal stenosis, and 
pain causing no more than moderate functional impairment.  
Peroneal neuropathy was deemed most likely related to 
diabetes mellitus.  The examiner opined that it is not likely 
that the shell fragment wound the veteran sustained in Korea 
resulted in lumbar degenerative disk disease or spinal 
stenosis.  Further, there was no evidence that the shrapnel 
injury involved the spine or spinal cord, and the shrapnel 
shown on X-rays was in the subcutaneous tissue.  

It does not appear that rating the veteran's wound residuals 
for traumatic arthritis would provide him any benefit.  
Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
38 C.F.R. § 4.71a, Code 5003.  

Consideration of the trauma residuals with application of the 
provisions of 38 C.F.R. §§ 4.40 and 4.59 provides for a 
conclusion that the functional limitations that result from 
constant severe back pain with flare-ups and symptoms such as 
those described in the clinical evidence equate to severe 
limitation of motion of the lumbar spine, which warrants a 40 
percent evaluation and no more under 38 C.F.R. §§ 4.7, 4.40, 
4.51, 4.71a, Codes 5003, 5010, 5292.  Also for consideration, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a maximum 
evaluation of 60 percent is warranted for intervertebral disc 
syndrome productive of pronounced impairment manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent evaluation is warranted for severe impairment, 
manifested by recurring attacks with little intermittent 
relief.  Here, the veteran does not have lumbar neurologic 
impairment of service incurred etiology as elaborated below.  
Consequently, no more than a 40 percent rating is warranted 
if that Code were utilized.  

In the aggregate, the evidence does not demonstrate the 
symptomatology of a severe muscle injury in the lumbar region 
of muscle group XX so as to warrant the higher 60 percent 
schedular rating under Code 5320.  The service medical 
records show that the veteran's injury was debrided, but not 
extensively.  There is no evidence that the veteran required 
prolonged hospitalization, that his wounds had prolonged 
infection, or that there was sloughing of soft parts.  There 
was no damage to any of the bones.  There is X-ray evidence 
of retained foreign bodies, but these do not produce 
neurologic deficit or functional impairment of a degree to 
warrant higher compensation benefits.  In sum, it is the 
judgment of the Board that the symptoms required for a 60 
percent evaluation have not been demonstrated.  38 C.F.R. §§ 
4.56, 4.73, Code 5320.  

As further support for this decision, the VA examination 
reports and private medical records contain detailed 
information which fulfills all of the required rating 
criteria considerations.  It is clear that the veteran has a 
significant nonservice-connected disability which impacts on 
his employment opportunities and has been the cause of much 
of his recent problems which he initially attributed to his 
service-connected shell fragment wound residuals.  Based on 
VA examination and in information provided by one of his 
private physicians, it has been concluded that the peroneal 
nerve affliction of his right foot is unrelated to any 
incident of service.  Rather, it appears to be the direct 
result of the nonservice-connected diabetes mellitus.  
Disability attributable to any nonservice-connected disorder 
does not have any import regarding the disability ratings to 
be assigned for the service-connected shell fragment wound 
disabilities.  It is apparent that much of the veteran's 
limitation of activity also results from the diabetes 
mellitus and that his problems with falling which have 
recently occurred are also related to this nonservice-
connected disorder.  

With regard to the retained foreign bodies noted on X-rays it 
appears that they are located in the subcutaneous tissue and 
do not produce symptoms on their own.  This conclusion is 
based on the absence of supporting symptomatology.  Again, 
there does not appear to be any neurologic deficit 
specifically attributable to any retained foreign body, with 
the only neurologic deficit apparently related to the 
nonservice-connected diabetes mellitus.  

In evaluating shell fragment wound ratings, it is important 
to review the history of the wounds and the Board has done 
this.  VA's examiner as early as in August 1953 provided 
complete information regarding the service-connected 
disabilities and the more recent examinations are even more 
detailed.  In these circumstances, the Board relies on the 
examiners' comments set forth in detail in this decision and 
finds any additional comment unnecessary.  Further, in this 
regard, the Board notes that greater weight may be placed on 
one medical professional's opinion, depending on factors such 
as reasoning employed by the medical professional and whether 
or not, and the extent to which, prior clinical records and 
other evidence were reviewed.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In view of the circumstances in this case, and 
particularly in light of the fact that the VA's examiners 
completed thorough, objective review of the historical 
clinical evidence in conjunction with physical examination of 
the veteran, their opinions are considered to be of more 
probative value than any other evidence of record.  The 
definitive VA examination reports appear completely 
dispositive of the matter and are the primary sources for the 
decision made here.  

A 40 percent rating is currently assigned for the veteran's 
service-connected back disability reflecting the existence of 
moderately severe disability.  The Board does not find any 
current objective evidence which would support a higher 
disability rating solely for the service-connected shell 
fragment wound residuals of the back.  

Right Buttock Wound

The objective evidence warrants a conclusion that the right 
buttock wound does not produce functional impairment and has 
essentially not changed from the time of his service 
discharge.  Scarring is the primary residual of the wound.  
Thus, the Board has considered all potentially applicable 
Diagnostic Codes 7800 through 7805, which provide that scars 
are rated according to the location, type, characteristics, 
or, if none of the specific criteria apply, according to 
limitation of function of the affected part.  

The RO has currently utilized Diagnostic Code 7805 to rate 
the right buttock wound.  Inasmuch as the objective evidence 
does not demonstrate that the service-connected scar produces 
limitation of function, a compensable rating under Diagnostic 
Code 7805, is not warranted.  38 C.F.R. § 4.118 (2000).  

Diagnostic Code 7800 pertains to scars located on the head, 
face, or neck, and is not applicable.  Under Diagnostic Code 
7804, a 10 percent disability rating is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  The objective evidence does not show that the 
service-connected buttock residuals are tender or painful and 
therefore a compensable disability evaluation is not 
warranted under Code 7804.  

Diagnostic Codes 7801 and 7802 pertain to scars that result 
from burns; the appellant's scar resulted from a shell 
fragment wound.  Diagnostic Code 7803 provides a 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  There is absolutely no 
medical evidence showing that there has ever been ulceration 
of any service-connected scarring.  Consequently, a 
compensable rating is again not warranted.  

The Board further notes that, where the requirements for a 
compensable evaluation are not met under the Diagnostic Codes 
which do not include a provision for a noncompensable rating, 
a zero percent evaluation must be assigned.  38 C.F.R. § 
4.31.  

The service-connected residuals of right buttock wound were 
incurred during the veteran's service in the Korean Conflict.  
His final service discharge was in 1953.  The scar was well 
healed and non-tender shortly thereafter based on the medical 
evidence.  There is no objective support for a finding that 
that scar has produced any significant difficulty for the 
veteran for many years.  In the aggregate, the objective 
evidence regarding the service-connected right buttock wound 
reflects no appropriate basis for the assignment of a 
compensable disability rating.  

With regard to his contentions, the veteran is certainly 
capable of providing evidence of symptomatology, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  

Here, the applicable schedular criteria are fully complete 
for rating this service-connected disability.  The 
preponderance of the evidence is clearly against the claim, 
and the reasonable doubt doctrine is not for application.  


ORDER

Entitlement to an increased rating for residuals of shell 
fragment wound of the right lumbar region with injury to 
Muscle Group XX is denied.  

Entitlement to an increased (compensable) rating for 
residuals of wound of the right buttock is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



